 

IN THE UNITED STATES DISTRICT COURT i ]
THE EASTERN DISTRICT OF VIRGINIA :
RICHMOND DIVISION

|
DERRICK BROWN |
petitioner,

 

) CASE NO.

 

Vv.

FEDERAL BUREAU OF PRISONE
SOUTHEAST REGION.

PETITION FOR WRIT OF MANDAMUS

Comes now, the petitioner, DERRICK BROWN, pro se, purusant to F.R.A.P.
RULE 21(a), to respectfully move this court to issue a writ of mandamus,
directing the director of the Southeastern division of the federal B.O.P
to settel a tort claim filed bt the petitioner for loss of personal propeerty
over a year ago.

Petitioner received a receipt of claim, claim #TRT-SER-2019-01741, dated
01/18/2019. In this receipt, petitioner was told there would be an answer
no later than; 06/10/2019. As of today 09/11/2020, there has been no response.
It is for this reason petitioner asks this court to compell the B.O.P to

answer petitioners claim.

Reaspectfully pe

\ RRICK BROWN
FCC MEDIUM

P.O. BOX 1000
PETERSBURG, VA. 23804

  
 

 
 

ATTCHMENTS:
Copy od claim receipt
Document 1 Filed 09/24/20 Page 2 of 3 PagelD# 2
U.S. Department Of Justice

Federal Bureau of Prisons

Southeast Regional Office

 

 

Building 2000
3800 Camp Creek Parkway S.W.
Atlanta, Georgia 30331

January 18, 2019

Derrick Brown

Reg. No. 63421-053
USP YAP

PO Box 5000

Yazoo City, MS 39194

Re: Administrative Claim #TRT-SER-2019-01741

Dear Claimant:

This acknowledges receipt of an administrative tort claim you are submitting for filing wherein you
allege damage to or loss of personal property. The claim was accepted for filing on December 11,
2018, the agency involved in your alleged loss. The Government is afforded six months from the
date the claim is accepted for filing to make a final disposition regarding your claim. Therefore, an
answer to your claim will be mailed on or before June 10, 2019. It is your responsibility to keep this

office apprised of your present address.

If not included with your claim, you will need to provide a complete copy of all records (do not
‘send originals as they will not be returned) in your possession relating to this claim as well as

a detailed description of the cvents surrounding the alleged loss. You are advised that failure to

provide this information may result in delay in processing, or prejudice the outcome of your

claim.

Sincerely,

fc‘ .
Sy 4) a i

immons
ERegional Counsel
Case 1:20-cv-01112-RDA-IDD Document1 Filed 09/24/20 Page 3 of 3 PagelD# 3

T'v cag fy thack Q oh of the enclosed fetition
u2as, Hasled “bo the ngens at the
are Reqwena } Dec j ah aaa asc

He Cpeok Parkway & U5, aid,

 

 

 
